Per Curiam.
The result in this case is controlled by three prior decisions of this court: Shapiro v. Carothers, 23 Conn. App. 188, 579 A.2d 583 (1990); Senie v. Carothers, 22 Conn. App. 253, 576 A.2d 1312 (1990); and DelVecchio v. Department of Income Maintenance, 18 Conn. App. 13, 555 A.2d 1007 (1989).
*939Despite the invitation by the plaintiff to revisit this issue, we decline to do so. Nothing in these cases convinces us that they were wrongfully decided, decided on the basis of a flawed analysis, or represent aberrant appellate decisions as claimed in the appellant’s brief.
The judgment is affirmed.